ORDER

PER CURIAM.
AND NOW, this 1st day of December 2004, the Commonwealth’s “Petition to Correct Misspelling of Names of Deceased Victims on the Record” is granted and it is ordered, pursuant to Pa.R.A.P.1926, that the record be corrected to reflect the proper spelling of the following deceased victim’s names: Jean Marie Ferraro, Monica Rodriquez, and DeAnn White. The Petition for Allowance of Appeal is granted limited to the following three issues:
(1) Whether the evidence was sufficient for a prima facie case of risking a catastrophe;
*591(2) Whether the Superior Court erred in its sua sponte application of the “general-specific” rule of statutory construction;
(3) Whether the Superior Court applied an erroneous “abuse of discretion” standard of review.